Title: From John Adams to Louisa Catherine Johnson Adams, 22 December 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter
Montezillo December 22d—1820

This day two hundred years our adventurous Ancestors landed at Plymouth—and two years hence will compete two hundred years since a more jolly company of them landed at Mount Wollaston—I have been made an honourary member of the new Plymouth Institution, and have been urged with warm invitations to go and Celebrate the day, and hear the Oratory of Mr Webster which I doubt not will be sublime—But alass after attending the Convention five weeks, I was at last obliged to return home—and here I have been since—confined to my Chamber with a heavy Cold—This morning I am so much better as to encourage a hope that in a week I may venture to return to Boston again—
The Convention has taken me up so, tht I have not been able to read the proceedings of Congress— I thank you for your three or four charming letters which I have not had time to acknowledge till now—But I want an explanation of the magical Chimering of the Bells at the House, which I suppose means the Presidents House—
I am waiting with impatience for Mr Adams’s account of Weights and Measures—
your Sons went in the Stage on Saturday last—and I suppose are with you before this—They are growing considerate young Men—and I hope will answer your expectations and wishes—We are all in the usual State here—
I am your affectionate / Father—
John Adams